Pee Ctjeiam.
The writs of certiorari bring np the- convictions of the prosecutor before the mayor of the town of Phillipsburg for the violation of an ordinance No-. 269, known as the bill-posting ordinance on June 30th, 1922. Notice of appeal to the Warren County Court of Common Pleas was served and a bond furnished. The appeal was noticed for trial on September 26th, 1922, before the Warren County Court of Common Pleas.
*41The writ of certiorari was allowed October 5th, 1922. The prosecutors write down twenty-seven reasons for setting aside the convictions, but we think the case is controlled by what this court said in the case of Furman v. Motley, 67 N. J. L. 174. The prosecutors were entitled to have the judgments of the mayor reviewed, either by appeal or by cerliorari as they should select, but not by both methods. Having selected the remedy by appeal, their right to review by certiorari no longer exists, State v. McCarty, 2 N. J. Adv. R. 8; State v. Court of Common Pleas, No. 249, May term, 1924. Moreover, the prosecutors having failed to file a brief, it will be presumed that the further prosecution of the certioraries are abandoned. Points not argued will not be considered; they will be presumed to have been abandoned.
The certioraries are dismissed and the judgment of conviction in each case is affirmed, with costs.